        Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WISCONSIN

                                                   )
                                                   )
 HOPE SURROGACY, INC.,
                                                   )
                                                   )
                Plaintiff,
                                                   ) Case No. 3:20-cv-1028-jdp
                                                   )
         v.
                                                   )
                                                   )
 CARRYING HOPE SURROGACY, LLC,
                                                   )
                                                   )
                Defendant.
                                                   )
                                                   )

                                 CARRYING HOPE’S MOTION
                                   FOR ATTORNEY FEES


I.      Introduction

        Plaintiff Hope Surrogacy, Inc. (“Hope Surrogacy”) brought this case in Wisconsin against

out-of-state Defendant Carrying Hope Surrogacy, LLC, (“Carrying Hope”) without any basis to

do so, in an obvious attempt to impose litigation burdens and coerce Carrying Hope to change its

name. Carrying Hope was forced to engage Wisconsin counsel and spend resources to show that

the case should be dismissed because this Court does not have personal jurisdiction over Carrying

Hope.

        When the time came for Hope Surrogacy to justify its strategic decision to sue in

Wisconsin, however, it had absolutely nothing to show. Indeed, Hope Surrogacy made no effort

whatsoever to show that this Court has personal jurisdiction over Carrying Hope, or that Hope

Surrogacy had a good faith basis to bring the case in Wisconsin in the first place. Instead, Hope

Surrogacy presented more unsupported and conclusory assertions, on top of the conflicting

assertions it has made to Carrying Hope and the Court in the past. Hoping to sidestep the

jurisdictional question and obfuscate its gamesmanship, Hope Surrogacy asked the Court to

                                               1
        Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 2 of 7




transfer the case to Carrying Hope’s home district in North Carolina. But, as explained in its reply

brief in support of its motion to dismiss, Carrying Hope submits that this Court should not transfer

the case, but should dismiss it outright.

       Regardless of how the Court resolves the motion to dismiss, it is clear that Hope Surrogacy

never should have filed suit in Wisconsin. Hope Surrogacy had no good faith basis to believe that

this Court held personal jurisdiction over Carrying Hope, and the lawsuit was an abuse of the

judicial process designed to improperly burden Carrying Hope. Accordingly, Carrying Hope

requests that this Court use its inherent authority to award Carrying Hope its attorney fees in

preparing and filing its papers on the uncontested motion to dismiss.

II.    Legal Standards

       Federal courts possess certain “inherent powers,” not conferred by rule or statute,
       “to manage their own affairs so as to achieve the orderly and expeditious disposition
       of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-631, 82 S.Ct. 1386, 8 L.Ed.2d
       734 (1962). That authority includes “the ability to fashion an appropriate sanction
       for conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S.
       32, 44-45, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991). And one permissible sanction is
       an “assessment of attorney’s fees” — an order, like the one issued here, instructing
       a party that has acted in bad faith to reimburse legal fees and costs incurred by the
       other side. Id., at 45, 111 S.Ct. 2123.

Goodyear Tire & Rubber Co. v. Haeger, ___ U.S. ___, 137 S. Ct. 1178, 1186 (2017); see also

Fuery v. City of Chicago, 900 F. 3d 450, 452 (7th Cir. 2018). When a court makes such an award

under its inherent authority, “such an order is limited to the fees the innocent party incurred solely

because of the misconduct—or put another way, to the fees that party would not have incurred but

for the bad faith.” Goodyear, 137 S. Ct. at 1184. “A district court has broad discretion to calculate

fee awards under that standard.” Id.



                                                  2
        Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 3 of 7




III.   Argument

       This case presents a prime instance where this Court should use its inherent authority to

award Carrying Hope its fees to prepare its motion to dismiss and supporting papers. Hope

Surrogacy abused the judicial process when it filed this case in Wisconsin without a good faith

basis to believe this Court held personal jurisdiction over Carrying Hope. The fees to prepare

Carrying Hope’s motion to dismiss and supporting papers, moreover, plainly were incurred solely

because of this misconduct, and would not have been incurred but for the suit in Wisconsin. Had

Hope Surrogacy filed suit in North Carolina in the first place—in the jurisdiction where it now

asks the Court to transfer the case—personal jurisdiction would not have been an issue. But

because Hope Surrogacy filed suit in Wisconsin, Carrying Hope was forced either to challenge

personal jurisdiction or consent to being haled into Hope Surrogacy’s home jurisdiction in

violation of its Due Process rights. The misconduct was not merely filing suit in a venue where

jurisdiction was ultimately found lacking, it was that Hope Surrogacy had no good faith basis to

believe jurisdiction existed, as shown at least by the fact that it could not provide even a colorable

basis for personal jurisdiction when given the chance to do so.

       In its moving papers with its motion to dismiss, Carrying Hope submitted substantial and

probative evidence showing that this Court lacks personal jurisdiction. (Dkt. 11 at 11-17 & Dkt.

12.) Carrying Hope also demonstrated that Hope Surrogacy’s allegations in its Complaint were

deficient on their face and that the Complaint’s limited jurisdiction allegations (Dkt. 1 ¶ 9) failed

to track any statutory basis for jurisdiction over Carrying Hope or even allege that the Wisconsin

long-arm statute could somehow apply to this case. (Dkt. 11 at 6-8.) Carrying Hope further

demonstrated that Hope Surrogacy’s jurisdictional allegations in the Complaint—made on

information and belief—were vague, conclusory, and appeared to be merely hopeful speculation.

(Dkt. 11 at 8-11.)
                                                  3
         Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 4 of 7




        In response, Hope Surrogacy failed to present any evidence supporting the existence of

jurisdiction. Instead Hope Surrogacy responded with vague, conclusory and unsupported

assertions that “jurisdictional discovery could indicate that Defendant does, indeed, have sufficient

contacts with Wisconsin such that jurisdiction and venue is proper,” that “Plaintiff brought suit in

this jurisdiction in good faith,” that “[a]ctual confusion is occurring in this judicial district and

Plaintiff is suffering injury in this judicial district,” and that “[i]n light of the confusion Plaintiff

was experiencing, Plaintiff reasonably believed that Defendant was actively directing its services

into Wisconsin.” These assertions are just as vague and unsupported as those present in the

Complaint.

        Hope Surrogacy’s bad faith in dealing with Carrying Hope is further demonstrated through

its pattern of conflicting and false and misleading statements both to Carrying Hope and the Court.

        Hope Surrogacy’s counsel first contacted Carrying Hope in an October 19, 2020 letter to

Ms. Nicole Stanley at Carrying Hope. The letter requested that Carrying Hope “cease all use of

the mark CARRYING HOPE SURROGACY” and stated:

        In fact, confusion in the marketplace is already occurring. Our client recently
        received records and a release form addressed to Carrying Hope. The records did
        not include any return fax or phone number and so our client was unable to inform
        the sender of the error. Our client has also received phone calls from potential
        clients confusing Hope Surrogacy with Carrying Hope. This is evidence of
        consumer confusion in the marketplace.

(Declaration of Christopher R. Liro, filed herewith, at ¶ 2 & Ex. 1. 1) Similarly, Hope Surrogacy’s

counsel wrote Carrying Hope’s North Carolina counsel in an October 27, 2020 letter, claiming:



1
  Carrying Hope has redacted certain portions from the copies of the correspondence submitted to
the Court and referenced herein because they include confidential proposed settlement terms
exchanged between the parties not material to the motion.
                                                   4
         Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 5 of 7




        [T]the medical records our client received that were intended for Carrying Hope
        were from a potential surrogate in Arizona.

and

        [Hope Surrogacy’s alleged nationwide rights are] evidenced by phone calls from
        potential clients who confused Hope Surrogacy with Carrying Hope immediately
        after Carrying Hope was formed and before Hope Surrogacy filed its federal
        trademark applications in June of 2019.

(Liro Decl. ¶ 3 & Ex. 2.) And when Hope Surrogacy filed its Complaint two weeks later on

November 12, 2020, it alleged:

        Defendant’s use of Defendant’s Mark is causing actual consumer confusion. For
        example, Plaintiff mistakenly received sensitive medical records intended for
        Defendant. Plaintiff also received phone calls from people who intended to contact
        Defendant.

(Dkt. 1 ¶ 9.)

        Once Carrying Hope pressed Hope Surrogacy for details, however, it became clear that

Hope Surrogacy’s rhetoric was not factually grounded, but was false and misleading. There were

not “phone calls from potential clients confusing Hope Surrogacy with Carrying Hope” or even

“phone calls from people who intended to contact Defendant.” What there was, as Hope

Surrogacy’s counsel confirmed in letter and email correspondence sent to Carrying Hope’s counsel

on December 16, 2020 (Liro Decl. ¶ 4 & Ex. 3) and February 23, 2021 (Liro Decl. ¶ 5 & Ex. 4),

was one phone call Hope Surrogacy allegedly received in 2019 from an unidentified person who

does not appear to be a client or potential client or even a relevant consumer.

        Likewise, there was never an incident where Hope Surrogacy “received records and a

release form addressed to Carrying Hope” but “was unable to inform the sender of the error.”

There does appear to be an instance where Hope Surrogacy received a fax in October 2020 that


                                                  5
        Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 6 of 7




was intended to have been sent to Carrying Hope.2 But Hope Surrogacy’s counsel confirmed in

letter and email correspondence sent to Carrying Hope’s counsel on December 16, 2020 (Liro

Decl. ¶ 4 & Ex. 3) and February 23, 2021 (Liro Decl. ¶ 5 & Ex. 4) that when Hope Surrogacy

received the fax, it was “able to contact the medical clinic that sent [the fax], but was unable to

contact the potential surrogate to inform her of the error because our client does not have her

contact information.”

       Thus, Hope Surrogacy’s unsupported and exaggerated allegations did not stop at personal

jurisdiction, but also involved its broader representations to Carrying Hope and the Court about

the underlying facts and incidents of alleged confusion. Having a good faith basis for its factual

assertions was plainly secondary to its strategic goal of pressuring Carrying Hope. And to be clear,

Hope Surrogacy’s false and misleading assertions of confusion would not have supported personal

jurisdiction over Carrying Hope or even evidenced “confusion in Wisconsin” if true. The only

Wisconsin connection remains the fact that the plaintiff Hope Surrogacy is in Wisconsin, and the

law is clear that this connection alone cannot be the basis to find personal jurisdiction over the

defendant Carrying Hope.

       Accordingly, it was an abuse of process for Hope Surrogacy to file suit in Wisconsin with

no substantiation in its Complaint other than conclusory boilerplate allegations. Moreover, Hope

Surrogacy’s bad faith was exemplified when it failed to justify the exercise of jurisdiction in

response to the motion to dismiss and attempted to mislead Carrying Hope with exaggerated




2
 The fax was from a clinic in California and did not involve a surrogate in Arizona or apparently
have anything to do with Arizona at all. Hope Surrogacy indicated on March 1, 2021 that it
“misspoke” when it referenced Arizona (Liro Decl. ¶ 5 & Ex. 4.), again showing at best a cavalier
approach to its factual assertions.
                                                 6
        Case: 3:20-cv-01028-jdp Document #: 18 Filed: 04/19/21 Page 7 of 7




factual claims. This abuse justifies a fee award under this Court’s inherent authority because

litigants should be strongly deterred from taking such liberties with our court system.

IV.    Conclusion

       For the foregoing reasons, Carrying Hope respectfully requests that this Court grant its

motion and order Hope Surrogacy to reimburse Carrying Hope for the attorney fees it incurred to

prepare and file its motion to dismiss and supporting papers. If the Court grants the motion,

Carrying Hope proposes to submit a specific request to the Court shortly after that time, including

invoices documenting the expenses incurred, so that the Court can issue an appropriate order

quantifying the award. See T&M Inventions, LLC v. Acuity Brands Lighting, Inc., No. 14-CV-947

Dkt. 81 (E.D. Wis. Sept. 21, 2016) (granting motion for attorney fees, with movant to subsequently

file a request detailing the amount).



Date: April 19, 2021                                 Respectfully submitted,

                                                     s/Christopher R. Liro
                                                     Christopher R. Liro (Wis. Bar No. 1089843)
                                                     chris.liro@andruslaw.com
                                                     Aaron T. Olejniczak (Wis. Bar No. 1034997)
                                                     aarono@andruslaw.com
                                                     Andrus Intellectual Property Law, LLP
                                                     790 North Water Street, Suite 2200
                                                     Milwaukee, WI 53202
                                                     Phone: (414) 271-7590
                                                     Fax: (414) 271-5770

                                                     Attorneys for Defendant
                                                     Carrying Hope Surrogacy, LLC




                                                 7
